IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50085
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GERARDO MARTINEZ-ESPINOZA,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. A-01-CR-205-ALL-SS
                        --------------------
                          February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gerardo Martinez-Espinoza (Martinez) challenges his sentence

following his guilty-plea conviction for being found in the

United States after a prior deportation, in violation of 8 U.S.C.

§ 1326.   He argues that his prior state felony conviction for

possession of cocaine did not merit the eight-level adjustment

provided in U.S.S.G. § 2L1.2(b)(1)(C) for an aggravated felony.

Martinez’s arguments regarding the definitions of “drug

trafficking offense” and “aggravated felony” were recently

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50085
                                -2-

rejected by this court in United States v. Caicedo-Cuero,

312 F.3d 697, 706-11 (5th Cir. 2002).     The district court did not

err in assessing an eight-level adjustment, pursuant to U.S.S.G.

§ 2L1.2(b)(1)(C), to Martinez’s sentencing guideline calculation.

Id.   The judgment of the district court is therefore AFFIRMED.